Owilicm pay. — Plaintiff alleges that her career in the Government service is being destroyed because of her failure to get a desirable assignment; involuntary reassignment; and illegal demotion by denial of consideration for promotional opportunities. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concluded that plaintiff has failed to state a claim upon which relief can be granted and has not presented anything suggesting arbitrary or capricious action or an invasion of her legal rights. On January 7, 1972, by order, the court granted defendant’s motion and dismissed the petition.